Title: To George Washington from Brigadier General Charles Scott, 26 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            ½ past 12 oClock 26th Sept. 1778
          
          I am this moment informd by an officer of majr Lees that the enemy are advancing in a Very Considerable force. he left them about a mile Below Your Quarters at white plains. their Horse persued him almost to the Hospital near Claps Tavern. there has been Som Scattering fier on Wards Road and also on the north river. I suppose It has been with our hors patrolls on those roads I have not Yet Seen any body from Ither road this Morning. my bagage is giting under way for Bedford. untill farther Intelligence, I shall if they Continue to advance beyond the plains throw my Corps between them and Croton Bridg and Dispute every Strong ground with them untill I Reach peaks kills. Your Excellencys orders will Find me at north Castle Church. But let them Come by the way of Croton Bridg Least I should Be pushed to it. if the enemy Continue to advance my Bagage will go the Back road from Bedford to the Hylands or in the rear of it as circumstances may Turn up I have thrown Majr Lee with his Corps between me and the Enemy on every road Leading this way and so Disposd of the other hors that they will be able To Support him in case he Should be Run 
            
            
            
            by them. Gists Corps will Skirmish with their Flanking Parties. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        